                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                    Case No. 05-cr-80439
             Plaintiff,
                                                    Paul D. Borman
v.                                                  United States District Judge

IBRAHIM AL-NIGRISH,
                                                    R. Steven Whalen
                                                    United States Magistrate Judge
             Defendant.

_____________________________/

                                       ORDER

      On January 29, 2019, Magistrate Judge R. Steven Whalen issued a Report &

Recommendation (ECF No. 54) in which he recommended that the Defendant’s

Motion to Return Personal Property (ECF No. 50) be CONDITIONALLY

GRANTED. Magistrate Judge R. Steven Whalen recommends that the government

may retain possession of Defendant’s passport until the conclusion of immigration

proceedings, at which time his passport must be returned to him.


      In the Report and Recommendation, the parties were advised that any

objections must be filed within fourteen days of service of a copy as provided for in

28 U.S.C. 636(b)(1) and E.D. Mich. LR 72.1(d)(2) and that failure to file specific
objections constitutes a waiver of any further right of appeal.



      There having been no timely objections filed, the Court ACCEPTS IN PART

the magistrate judge’s Report and Recommendation. As the government has informed

the Court that Defendant has already been deported and the government has followed

its typical protocol for providing travel documents on removal, this issued has been

resolved.



      SO ORDERED.



                                       s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 19, 2019




                                          2
